t c memo united_states tax_court edward g castleman petitioner v commissioner of internal revenue respondent docket no 13139-06l filed date edward g castleman pro_se lynn m curry and sandra reid for respondent memorandum opinion panuthos chief special_trial_judge this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sent to petitioner in date the issue for decision is whether respondent abused his discretion in sustaining a notice_of_federal_tax_lien filed against petitioner background some of the facts have been stipulated and they are so found the record consists of the stipulation of facts with attached exhibits additional exhibits introduced at trial and the testimony of petitioner at the time the petition was filed petitioner resided in fort myers florida petitioner filed tax returns for and but did not pay all the tax reported thereon respondent issued petitioner a notice_of_deficiency for the taxable_year petitioner did not file a petition for judicial review and respondent assessed the additional tax shown on the notice respondent accepted petitioner’s return for and therefore did not issue a notice_of_deficiency for that year respondent issued petitioner a notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy for the taxable years and on date petitioner did not request an administrative hearing in response to the notice_of_intent_to_levy section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure respondent filed a notice_of_federal_tax_lien against petitioner on date and issued him a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date petitioner timely submitted a form request for a collection_due_process_hearing petitioner’s case was assigned to an appeals officer who conducted an administrative hearing with petitioner and petitioner’s representative petitioner did not propose a collection alternative but instead sought to challenge only the underlying tax_liability the appeals officer refused to consider the issue however because petitioner had received a notice_of_deficiency for and a notice_of_intent_to_levy for and after the hearing was concluded respondent issued the notice_of_determination sustaining the lien filing discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person’s liability for taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that a taxpayer shall be notified in writing by the secretary of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 at the administrative hearing a taxpayer is entitled to raise any relevant issue relating to the unpaid tax including a spousal defense or collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 and c a sec_301_6320-1 proced admin regs a taxpayer also may challenge the existence or amount of the underlying tax_liability including a liability reported on the taxpayer’s original return if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also 122_tc_384 122_tc_1 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 petitioner seeks to challenge only the underlying tax_liability the parties agree however that petitioner received a notice_of_deficiency for and a notice_of_intent_to_levy for and the receipt of a notice_of_deficiency petitioner stipulated that he received the notice_of_deficiency but at trial petitioner was unsure whether he had received the notice or some other type of correspondence in some circumstances the court may relieve a party from being bound by a stipulation where stipulated facts are clearly contrary to facts disclosed by the record see rule e 66_tc_312 petitioner conceded however that he may have received a notice_of_deficiency in addition the notice_of_determination indicates the appeals officer verified that a notice_of_deficiency had been issued while respondent’s failure to produce the notice_of_deficiency at trial raises an issue as to whether a notice_of_deficiency was in fact issued we do not conclude that the stipulated facts clearly contradict the facts disclosed by the record see jasionowski v commissioner supra accordingly we will not disturb the stipulation executed and filed by the parties constitutes an opportunity to dispute the underlying tax_liability sec_6330 as does the receipt of a notice_of_intent_to_levy miller v commissioner tcmemo_2007_35 sec_301_6320-1 a-e7 proced admin regs see also 126_tc_356 this is true even if the taxpayer did not request an administrative hearing in response to the notice_of_intent_to_levy see miller v commissioner supra sec_301_6320-1 a-e7 proced admin regs accordingly petitioner is precluded from challenging the underlying tax_liability on the basis of our review of the record we conclude that respondent satisfied the requirements of sec_6330 and did not abuse his discretion in sustaining the notice_of_federal_tax_lien filed against petitioner respondent’s determination therefore is sustained to reflect the foregoing decision will be entered for respondent
